United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                            Before

                             MICHAEL S. KANNE, Circuit Judge

                             JOHN D. TINDER, Circuit Judge

                             DAVID R. HERNDON, District Judge*

No. 10-2480

UNITED STATES OF AMERICA, et al.,                    Appeal from the United States District
                       Plaintiffs-Appellees,         Court for the Eastern District of
                                                     Wisconsin.
       v.
                                                     No. 09-C-692
GEORGE A. WHITING PAPER COMPANY, et al.,
                      Defendant-Appellant.           William C. Griesbach,
                                                     Judge.
APPEAL OF:
      APPLETON PAPERS INC. and NCR
      CORPORATION,
                               Intervenors.



                                          ORDER

   On consideration of the motion to modify text in the decision by Intervenor-Appellant
Appleton Papers Inc. on May 9, 2011, the opinion issued in the above-entitled case on May 4,
2011, is hereby AMENDED as follows:

    Page 2, lines 18-21, insert “The Governments contend” before “Appleton and NCR are
    responsible . . . .” and replace “They” with “Their predecessors, according to the
    Governments,”.


*
 The Honorable David R. Herndon, Chief Judge of the United States District Court for the
Southern District of Illinois, sitting by designation.